DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 9/15/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent No. 10292658 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Allowable Subject Matter
Claims 1, 4-9, 11-18 and 20-23 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding independent claim(s) 1, 14, and 23, for a system for medical analysis of a seated individual including selecting an end point along a length of artery extending from an aortic valve of the seated individual, detecting at the selected end point the arrival of a pulse wave initiated by an opening of the aortic valve of the seated individual, and determining the pulse transit time (PTT) of the seated individual based on a timing of the opening of the aortic valve and a timing of the arrival of the pulse wave at the selected end point has not been suggested or disclosed in the prior art when combined with the rest of the claim limitations of independent claim 1, 14, and 23.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 


	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JON ERIC C MORALES whose telephone number is (571)272-3107.  The examiner can normally be reached on Monday-Friday 830AM-530PM CST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on 571-272-4949.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 
/JON ERIC C MORALES/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        

/J.C.M/Primary Examiner, Art Unit 3792